DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/575,927, application filed on 09/19/2019.  
3.	Claims 1-10 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 09/19/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GOU (US PG Pub No. 2019/0118659).

7.          With respect to claim 1, GOU teaches:
(see roadway, charging vehicle on lane of road, paragraph [0037]), 
wherein the charging lane comprises a top-course paving which is laterally supported on both sides by two paving seam gaskets, consisting of a right-side gasket and a left-side gasket (see steel plates supporting roadway charging lane element and surface, paragraph [0024]);
multiple magnetic field generators, which are embedded at uniformly spaced intervals along each of the paving seam gaskets (see magnetic field generators spaced at intervals along paving gasket/steel plate, paragraph [0024]), 
wherein each of the magnetic field generators comprises two magnetic poles having opposite polarities and consisting of a North magnetic pole and a South magnetic pole, and wherein each of the magnetic field generators is generally vertically aligned within one of the paving seam gaskets (see vertically aligned magnetic poles along roadway at steel plate/gasket, paragraphs [0024-0035]), and 
wherein an upper pole of the two opposite magnetic poles is directed generally upward, and a lower pole of the two opposite magnetic poles is directed generally downward (see polarity, opposite magnetic poles, one upward, and one downward, and then opposite orientation of poles at other, Figure 1, paragraphs [0022-0035]), and 
wherein the polarity of the upper poles of the right-side gasket is opposite the polarity of the upper poles of the left side gasket, such that a magnetic field, comprising multiple magnetic field lines, is generated in a transverse orientation to the charging lane between the upper poles of the right-side gasket and the upper poles of the left-(see right side gasket and left side gasket having opposite polarity orientation, Figure 1, paragraphs [0022-0035]);
the electric-powered vehicle, comprising at least one induction wire, wherein the  induction wire is generally vertically oriented and is electrically connected to the vehicle battery of the electric-powered vehicle, such that, while the electric-powered vehicle is travelling along the charging lane, the induction wire transects the magnetic field lines, thereby generating in the induction wire an induced electric current which charges the vehicle battery (see induction wire connected to vehicle, vehicle travelling along roadway and charging battery by way of electric current in roadway, Abstract).

8.          With respect to claim 2, GOU teaches:
wherein the roadway comprises multiple opposing lanes, consisting of first direction lanes and second direction lanes, and wherein at least one of the first direction lanes is a first direction charging lane, and wherein at least one of the second direction lanes is a second direction charging lane, and wherein the left-side gasket of the first
 direction charging lane faces the left-side gasket of the second direction charging lane, and wherein the polarity of the upper poles of the left-side gasket of the first direction charging lane is the same as the polarity of the upper poles of the left-side gasket of the second direction charging lane, such that no magnetic is generated between the upper poles of the left-side gasket of the first direction charging lane and the upper poles of the left-side gasket of the second 10 direction charging lane (see polarity at upper pole, different orientation of upper/lower pole along gaskets for first charging lane, Figure 1, paragraphs [0022-0035]).

9.          With respect to claim 3, GOU teaches:
wherein the roadway comprises multiple uni-directional lanes, and wherein at least two of the uni-directional lanes are adjoining, and wherein the leftside gasket of an inner uni-directional charging lane consists of the right-side gasket of an adjoining outer uni-directional charging lane (upper/lower pole, different orientation of upper/lower pole along gaskets for first charging lane, Figure 1, 2, 9, paragraphs [0022-0035]).

10.          With respect to claim 4, GOU teaches:
wherein the roadway comprises multiple uni-directional lanes, and wherein at least two of the uni-directional lanes are adjoining, and wherein the leftside gasket of an inner uni-directional charging lane consists of the right-side gasket of an adjoining outer uni-directional charging lane (see two lanes, first guardrail, metal plate/gasket with uni-directional charging lane, Figure 1, 2, 9, paragraphs [0036-0042]).

11.          With respect to claim 5, GOU teaches:
wherein the roadway comprises multiple uni-directional 20 lanes, and wherein at least two of the uni-directional lanes are adjacent but non-adjoining, and wherein the left-side gasket of an inner uni-directional charging lane faces the right-side gasket of an non-adjoining, adjacent outer uni-directional charging lane, and wherein the polarity of the upper poles of the left-side gasket of the inner uni-directional charging lane is the same as the polarity of the upper poles of the right-side gasket of the outer uni-directional charging lane, such that no magnetic field is generated between the upper (see adjacent and non-adjoining lanes, see polarity, opposite magnetic poles, one upward, and one downward, and then opposite orientation of poles at other, Figure 1, paragraphs [0022-0035]).

12.          With respect to claim 6, GOU teaches:
wherein the roadway comprises multiple uni-directional lanes, and wherein at least two of the uni-directional lanes are adjacent but non-adjoining, and wherein the left-side gasket of an inner uni-directional charging lane faces the right-side gasket of an non-adjoining, adjacent outer uni-directional charging lane, and wherein the polarity of the upper poles of the left-side gasket of the inner uni-directional charging lane is the same as the 10 polarity of the upper poles of the right-side gasket of the outer uni-directional charging lane, such that no magnetic field is generated between the upper poles of the left-side gasket of the inner uni-directional charging lane and the upper poles of the right-side gasket of the outer unidirectional charging lane (see adjacent and non-adjoining lanes, see polarity, opposite magnetic poles, one upward, and one downward, and then opposite orientation of poles at other, Figure 1, paragraphs [0022-0035]).

13.          With respect to claim 7, GOU teaches:
wherein the roadway comprises multiple uni-directional lanes, and wherein at least two of the uni-directional lanes are adjacent but non-adjoining, and wherein the (see adjacent and non-adjoining lanes, see polarity, opposite magnetic poles, one upward, and one downward, and then opposite orientation of poles at other, Figure 1, paragraphs [0022-0035]).

14.          With respect to claim 8, GOU teaches:
wherein at least two of the uni-directional lanes are adjacent but non-adjoining, and wherein the left-side gasket of an inner uni-directional charging lane faces the right-side gasket of an non-adjoining, adjacent outer uni-directional charging lane, and wherein the polarity of the upper poles of the left-side gasket of the inner uni-directional
5 charging lane is the same as the polarity of the upper poles of the right-side gasket of the outer uni-directional charging lane, such that no magnetic field is generated between the upper poles of the left-side gasket of the inner uni-directional charging lane and the upper poles of the right-side gasket of the outer uni-directional charging lane (see adjacent and non-adjoining lanes, see polarity, opposite magnetic poles, one upward, and one downward, and then opposite orientation of poles at other, Figure 1, paragraphs [0022-0035]).

GOU teaches:
wherein the electric-powered vehicle is equipped with an electric meter which measures and compiles an induced electrical energy generated by the induction wire while the electric-powered vehicle is travelling in the charging lane, and wherein the electric meter transmits data of the induced electrical energy to an operator of the roadway for purposes of billing an owner of the electric-powered vehicle for the induced electrical energy (see paragraphs [0022-0035], [0037-0042]).

16.          With respect to claim 10, GOU teaches:
wherein the electric-powered vehicle is equipped with a mileage meter which measures and compiles a travelled distance of the electric-powered vehicle in the charging lane, and wherein the mileage meter transmits data of the travelled distance to an operator of the roadway for purposes of billing an owner of the electric-powered vehicle for use of the charging lane (see paragraphs [0022-0035], [0037-0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851